Citation Nr: 1010377	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-08 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation from 
December 6, 2002, to March 4, 2009, for bilateral hearing 
loss.

2.  Entitlement to an evaluation in excess of 10 percent 
since March 5, 2009, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to 
September 1968.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from May 2007 and 
March 2009 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The April 2007 VA audiological examination revealed level 
I hearing acuity in the right ear and level III hearing 
acuity in the left ear. 

2.  The March 2009 VA audiological examination revealed level 
II hearing acuity in the right ear and level VI hearing 
acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation from 
December 6, 2002, to March 4, 2009, for bilateral hearing 
loss, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2009).

2.  The criteria for an evaluation in excess of 10 percent 
since March 5, 2009, for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).


The Veteran's claim concerning the proper disability rating 
to be assigned to his service-connected bilateral hearing 
loss arises from his disagreement with the initial disability 
evaluation assigned to this condition following the grant of 
service connection.  Specifically, the Veteran appealed the 
RO's May 2007 rating decision which granted service 
connection at a noncompensable rating for bilateral hearing 
loss, effective from December 6, 2006.  Once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice as to this claim is needed under 
VCAA.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has also obtained multiple VA 
examinations to determine the severity of the Veteran's 
bilateral hearing loss.  38 C.F.R § 3.159(c)(4).  The VA 
examinations, conducted in April 2007 and March 2009, were 
conducted by audiologists that had reviewed the Veteran's 
claims file, examined the Veteran, and provided sufficient 
detail to determine the severity of the Veteran's hearing 
loss.  In this case, the VA examiners noted the Veteran's 
complaints and discussed the functional impairment as a 
result of his service-connected bilateral hearing loss.  
Specifically, in the April 2007 VA examination report, the VA 
examiner noted that the functional impairment of the 
Veteran's hearing loss was great difficulty understanding 
speech especially with background noise.  The March 2009 VA 
audiological examination noted the Veteran's complaints of 
functional impairment, such as difficulty hearing people 
without looking at them.  The report also noted that the 
effect of the condition on the Veteran's daily activity is 
difficulty communicating in normal conversations.  Thus, the 
Board finds the examinations conducted in this matter to be 
sufficient to determine the severity of the Veteran's 
bilateral hearing loss.  Martinak v. Nicholson, 21 Vet. App. 
447, 455-56 (2007) (finding that the VA audiologist must 
describe the functional effects of a hearing loss disability 
in the examination report); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Moreover, the Veteran has neither 
advanced an argument that the audiological examinations were 
deficient in any respect, nor that he was prejudiced thereby.  
The Board therefore concludes that these examinations are 
more than adequate for evaluation purposes.  See Barr, 21 
Vet. App. at 312 (holding that when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate).  Finally, there is 
no indication in the record that additional evidence relevant 
to the issues being decided herein is available and not part 
of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

In this case, the Veteran is seeking a compensable initial 
evaluation for his service-connected bilateral hearing loss.  
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule).  38 C.F.R. Part 4 (2009).  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where a Veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(noting that staged ratings are appropriate whenever the 
factual findings show distinct time periods in which a 
disability exhibits symptoms that warrant different ratings).  

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific 
criteria set forth at 38 C.F.R. § 4.85.  Evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  
The Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from level I to 
level XI in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  An 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately.  38 C.F.R. 
§ 4.86.

In May 2007, the RO issued a rating decision which granted 
service connection at a noncompensable evaluation for 
bilateral hearing loss under 38 C.F.R. § 4.85, Diagnostic 
Code 6100, effective from December 6, 2006.  The Veteran 
subsequently appealed this decision seeking a higher initial 
disability rating.

In March 2009, the RO issued a rating decision which granted 
an increased evaluation of 10 percent for the Veteran's 
service-connected bilateral hearing loss under 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100, effective March 5, 2009.  
The Veteran continues to seek an increased rating in this 
matter.  See Fenderson, 12 Vet. App. at 126 (staged ratings 
may be assigned for separate periods of time based on facts 
found); AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant 
has filed a notice of disagreement as to an RO decision 
assigning a particular rating, a subsequent RO decision 
assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

Initial Compensable Evaluation from December 6, 2002, to 
March 4, 2009

A November 2006 VA treatment report noted that the Veteran's 
degree of hearing loss qualified him for a hearing aid 
fitting under the pertinent guidelines.  It also showed that 
the Veteran underwent an audiological examination.  However, 
it is unclear whether the speech discrimination scores that 
were noted on the evaluation were results derived from a 
controlled speech discrimination test (Maryland CNC) as 
required under 38 C.F.R. § 4.85.  Accordingly, the Board 
finds that it may not use the results from this testing when 
evaluating the Veteran's then current level of auditory 
impairment.

In April 2007, the Veteran underwent a VA audiological 
examination performed by QTC medical services.  The Veteran 
complained of difficulty hearing and constant ringing in the 
ears.  The VA examiner noted that the functional impairment 
was great difficulty understanding speech, especially with 
background noise and ringing, which was distracting and 
annoying.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
55
70
65
LEFT
20
35
60
75
70

The average pure tone threshold at 1,000, 2,000, 3,000, and 
4,000 Hertz was reported as 55 decibels in the right ear, and 
60 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
88 percent in the left ear.  The diagnosis was bilateral 
sensorineural hearing loss, and the examiner opined that if 
treated, the problem would not cause a change in the hearing 
threshold level.

Applying the April 2007 results to the Schedule reveals a 
numeric designation of Level I in the right ear and Level III 
in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic 
Code 6100.  Applying these findings to 38 C.F.R. § 4.85, 
Table VII of the Schedule results in a noncompensable 
evaluation for bilateral hearing loss under Diagnostic Code 
6100.  Moreover, during this time, neither the Veteran's 
right nor left ear hearing acuity satisfies the regulatory 
requirements for a pattern of exceptional hearing impairment.  
38 C.F.R. § 4.86(a). 

Evaluation in excess of 10 percent since March 5, 2009

In March 2009, the Veteran underwent another VA audiological 
examination performed by QTC medical services.  The report 
noted the Veteran's complaints of functional impairment, such 
as difficulty hearing people without looking at them.  The 
authorized audiological evaluation revealed, pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
55
75
75
LEFT
30
25
75
80
80

The average pure tone threshold at 1,000, 2,000, 3,000, and 
4,000 Hertz was reported as 58.75 decibels in the right ear, 
and 65 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 94 percent in the right ear and 
90 percent in the left ear.  The diagnosis was a moderately 
severe sensorineural hearing loss, bilaterally.  The VA 
examiner noted that the effect of the condition on the 
Veteran's daily activity is difficulty communicating in 
normal conversations.

Applying the March 2009 results to the Schedule reveals a 
numeric designation of Level II in the right ear and Level 
III in the left ear.  See 38 C.F.R. § 4.85, Table VI, 
Diagnostic Code 6100.  However, the March 2009 results for 
the left ear meet the criteria for an exceptional pattern of 
hearing impairment as the pure tone threshold at 1000 Hertz 
is less than 30 decibels and the pure tone threshold at 2000 
Hertz is more than 70 decibels.  38 C.F.R. § 4.86.  Applying 
Table VIA to the March 2009 audiological findings for the 
left ear results in a numerical designation of Level VI in 
the left ear.  Id.  Applying these findings to 38 C.F.R. 
§ 4.85, Table VII of the Schedule results in a 10 percent 
evaluation for bilateral hearing loss under Diagnostic Code 
6100.

Conclusion

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Thus, based on the audiometric findings of record, 
and with consideration of 38 C.F.R. § 3.344 and staged 
ratings, an initial compensable evaluation effective from 
December 6, 2006, and an evaluation in excess of 10 percent 
since March 5, 2009, is not warranted.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Schedule reasonably describe the Veteran's 
disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Schedule, and the 
assigned schedular evaluation is adequate, and no referral is 
required.

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render his 
currently assigned disability ratings for bilateral hearing 
loss inadequate.  The Veteran's service-connected bilateral 
hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100, the criteria of which is found by the 
Board to specifically contemplate the Veteran's level of 
disability and symptomatology for bilateral hearing loss.  As 
demonstrated by the evidence of record, the Veteran's hearing 
loss disability in the April VA audiological examination was 
manifested by Level I hearing acuity in the right ear and 
Level III hearing acuity in the left ear.  See 38 C.F.R. 
§ 4.85, Table VI.  The March 2009 VA audiological examination 
shows Level II hearing acuity in the right ear and Level VI 
hearing acuity in the left ear.  See 38 C.F.R. §§ 4.85, 4.86, 
Table VIA.  When comparing this disability picture with the 
criteria contemplated by the Schedule, the Board finds that 
the Veteran's hearing impairment is more than adequately 
contemplated by the current disability ratings for his 
service-connected bilateral hearing loss.  Higher ratings are 
provided for certain audiological findings but the medical 
evidence reflects that those findings are not present in this 
case.  Moreover, the rating criteria for rating exceptional 
patterns of hearing impairment have been considered in this 
case.  38 C.F.R. § 4.86.  Therefore, the schedular 
evaluations are adequate and no referral is required.  See 38 
C.F.R. §§ 4.85, 4.86; see also VAOPGCPREC 6-96; 61 Fed. Reg. 
66749 (1996).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(finding the Board may only consider the specific factors as 
are enumerated in the applicable rating criteria).


ORDER

An initial compensable evaluation from December 6, 2002, to 
March 4, 2009, for bilateral hearing loss is denied.

An evaluation in excess of 10 percent since March 5, 2009, 
for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


